Name: Council Regulation (EC) No 1050/2001 of 22 May 2001 adjusting, for the sixth time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic policy;  Europe
 Date Published: nan

 Avis juridique important|32001R1050Council Regulation (EC) No 1050/2001 of 22 May 2001 adjusting, for the sixth time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece Official Journal L 148 , 01/06/2001 P. 0001 - 0002Council Regulation (EC) No 1050/2001of 22 May 2001adjusting, for the sixth time, the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of GreeceTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Protocol 4 on cotton(1), annexed to the Act of Accession of Greece, and in particular paragraph 11 thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) Examination of the operation of the system of aid and of the support scheme for arable crops, as provided for in paragraph 11 of Protocol 4 annexed to the Act of Accession of Greece, reveals a need for adjustment of the system for cotton.(2) Measures concerning cotton are set out in Protocol 4, in Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(5), and in Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece(6). The system provided for in Protocol 4 should be maintained, in particular the opportunity for the Council to adjust the system, and, in the interests of simplification, the implementing measures concerning cotton production aid should be brought together in one Council Regulation,HAS ADOPTED THIS REGULATION:Article 1Protocol 4 annexed to the Act of Accession of Greece is hereby annexed as follows:1. Paragraph 3 shall be replaced by the following: "3. The system referred to in paragraph 2 shall include the grant of an aid to production."2. Paragraph 6 shall be replaced by the following: "6. The Council, acting by a qualified majority on a proposal from the Commission and after consulting the European Parliament, shall decide on the adjustments necessary to the system introduced pursuant to this Protocol and shall adopt the general rules necessary for implementing the provisions of this Protocol."3. Paragraphs 7, 8, 8a, 9, 10, 11 and 12 shall be deleted.4. Paragraph 13 shall become paragraph 7.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 291, 19.11.1979, p. 174. Protocol as last amended by Regulation (EC) No 1553/95 (OJ L 148, 30.6.1995, p. 45).(2) Proposition of 13 December 1999 (not yet published in the Official Journal).(3) Opinion delivered 15 February 2001 (not yet published in the Official Journal).(4) Opinion delivered 29 March 2001 (not yet published in the Official Journal).(5) OJ L 148, 30.6.1995, p.48. Regulation as last amended by Regulation (EC) No 1419/98 (OJ L 190, 4.7.1998, p. 4).(6) OJ L 184, 3.7.1987, p. 14. Regulation as last amended by Regulation (EC) No 1553/95.